By Hawley, J.,
dissenting:
To my mind the acts, creating a “ Eedemption Fund ” for Esmeralda County are clearly within the prohibitions of sec. 20, art. IV.", of the constitution, that “the legislature shall not pass * * special laws * * regulating county * * business.” In examining the authorities, we find that public or general acts are those “whichrelate to or concern the interest of the public at large, or relate to a general genus in relation to things,” while private or special acts are those which concern only a particular species, thing, or person, such as “ acts relating to any particular place, or to divers particular towns, or to one or more particular counties.” This is the general definition found in all authorities both in England and in the United States. Holland's Case, Coke’s Rep. Vol. 2, Part IV. 76, p. 473; Smith’s Comm. Secs. 795, 796; Sedgwick on Const. Law, p. 32; Potter’s Dwarris on Stat. p. 53; The People v. Supervisors of Chautauqua, 43 N. Y. 17; State of Mo. ex rel. Dome v. Wilcox, 45 Mo. 465. See also reference to English cases in 9 Petersdorff’s Ab. 191, note.
A distinction to this rule is sometimes made in certain cases where the laws in their operation are limited or local, but they are treated as public, because, although limited to a particular locality, yet ‘ ‘ they affect the public at large when acting within that locality in reference to matters within the purview of the act.” Smith’s Comm. Sec. 797. Acting upon this principle, courts have usually declared as general, all acts relating to highways or navigable waters, *226for these “are common to all the people of the state and concern them generally.” 1 Caine’s Cases in Error, 92. Acts which are passed to preserve the public health or protect the public peace in certain cities, especially where such acts impose penalties on all persons offending against them, have been held to be public statutes of which courts would take judicial notice. These and kindred laws are public in their nature and character, and their operations affect the whole community.
The laws under consideration are not, in my judgment, of like character. They are limited in their application to the County of Esmeralda and its individual creditors, and do not affect strangers or the public at large. They are special within the meaning- of that word as used in the constitution, because the subject matter relates to one county and its individual creditors; to a portion of the people of the State and to their property, and do not either in their subject, operation or immediate and necessary results, affect the people of the State or their property in general. Nor do I think these acts come within that other class of cases that. have been held to be general, because of uniform operation throughout the State and affecting all persons similarly situated alike. Under this distinction, laws which applied to all railroads without mentioning other corporations, have been upheld as general, because applying to all railroads in the State. But the laws regulating the indebtedness of Esmeralda County are not made applicable to other counties similarly situated. Nor to the creditors of other counties. Within the principle of this latter class of cases, the legis-’ lature might pass an act dividing the counties of the State into one or more classes, and a law would be general which conferred upon counties of one class certain rights, powers and privileges, not conferred upon counties of another class. But a law would be special which conferred upon one county special powers and privileges not conferred upon all counties *227of the same class. If not so divided then the law to be general must apply to all counties in the State.
It will be observed that I do not differ so much with the general principles announced in the opinion of the Court as in the application of the law. Here- it is that our paths diverge. I think the laws are special, because they are limited in their application, by the subject matter, to a particular county, and to particular individuals. The fact that these laws affect all the creditors of Esmeralda County may take from them their local character, but -does not, in my opinion, avoid their being special. There is no discretion in regard to the passage of such laws. If special or local, they are inhibited by the strict letter of the constitution; and entertaining the opinion that the laws are special, I am compelled to dissent from the judgment of the Court.